     Case 2:16-cv-01305-KJM-DMC Document 69 Filed 04/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID PATRICK ALFORD,                             No. 2:16-CV-1305-KJM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    SCHUMAKER, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 68, for an extension

19   of time to file objections to the Court’s March 25, 2021, findings and recommendations. Good

20   cause appearing therefor, Plaintiff’s motion is granted. Plaintiff may file objections within 30

21   days of the date of this order.

22                  IT IS SO ORDERED.

23

24   Dated: April 15, 2021
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
